Name: Council Regulation (EC) No 3082/95 of 21 December 1995 allocating, for 1996, catch quotas between Member States for vessels fishing in Estonian waters
 Type: Regulation
 Subject Matter: Europe;  economic geography;  fisheries;  international affairs
 Date Published: nan

 No L 330/76 EN Official Journal of the European Communities 30. 12 . 95 COUNCIL REGULATION (EC) No 3082/95 of 21 December 1995 allocating, for 1996, catch quotas between Member States for vessels fishing in Estonian waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (*), and in particular Article 8 (4 ) thereof, Whereas the necessary measures should be taken to implement, for 1996, the results of the consultations held with Estonia ; Whereas to ensure efficient management of the catch possibilities available in Estonian waters, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ), HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1996 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Estonia . Having regard to the proposal form the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Economic Community and the Republic of Estonia ( 2 ), and in particular Articles 3 and 6 thereof, the Community, as constituted on 31 December 1994, and Estonia have held consultations concerning their mutual fishing rights for 1996 and the management of common living resources; Whereas, in accordance with Articles 96 and 124 of the 1994 Act of Accession, fisheries agreements concluded by the Republic of Finland and the Kingdom of Sweden with third countries are managed by the Community; Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the Republic of Finland and the Republic of Estonia of 21 January 1994, the Community, on behalf of Finland, and Estonia have held consultations concerning their mutual fishing rights for 1996; Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the Kingdom of Sweden and the Republic of Estonia of 24 February 1993 , the Community, on behalf of Sweden, and Estonia have held consultations concerning their mutual fishing rights for 1996; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1996 should be fixed for the vessels of the other Party; Article 2 1 . The financial contribution provided for in Article 7 of the Agreement on fisheries relations between the European Economic Community and Estonia shall be set for the period referred to in Article 1 at ECU 736 000 payable to an account designated by Estonia . 2 . The financial contribution provided for in Article 8 of that Agreement shall be set for the period referred to in Article 1 at ECU 74 000 payable to an account designated by Estonia . Article 3 This Regulation shall enter into force on 1 January 1996 . ( J ) OJ No L 389, 31 . 12 . 1992, p. 1 . Regulation as amended by the 1994 Act of Accession. ( 2 ) OJ No L 56, 9. 3 . 1993 , p. 2 . ( 3 ) OJ No L 261 , 20 . 10 . 1993 , p. 1 . 30. 12. 95 | EN I Official Journal of the European Communities No L 330/77 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1995 . For the Council The President L. ATIENZA SERNA ANNEX Allocation of Community catch quotas in Estonian waters for 1996 (in tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Communitycatch quotas Quotas allocated to Member States Cod III d 530 Denmark Finland Germany Sweden 275 80 125 50 Herring III d 10 500 Denmark Germany Sweden 5 700 4 300 500 Salmon III d 4 500 (') Denmark Finland Germany 2 430 ( ! ) 1 800 ( ! ) 270 ( ») Sprat III d 22 500 Denmark Germany Sweden 15 800 4 200 2 500 (M Number of individual fish.